11/27/2018                                                 CNCGUNSMITHING - www.cncguns.com - Downloads




                                                                                            Downloads




                                         Here are the files you can download for free.  Currently there are three different types of files.  First format is the
                                         SolidWorks E­drawings.  This file format will allow anybody to open the files no matter what software you have
                                         installed.  E­drawings is the most user friendly format since you don't have to have any special 3­D modeling
                                         (CAD) software to look at the files.  The second format is the solid model file in *.igs format.  You must have some
                                         sort of 3­D modeling (CAD) software to open this file format.  If you are planning on doing the machining I have,
                                         you will need the *.igs file.  But if you just want to open the file to look at it, you can download the E­drawing.  And
                                         the last type of files you can download are the blueprints.  I don't make blueprints of the solid models I make.  So
                                         if you need a dimension while working on your project, you will have to reference the model.  Later on, I hope to
                                         make available other files dealing with my projects...including sketches, setup sheets, programs, etc.  Tim at
                                         dumpsterCNC made the 1911 solidmodel *.iges file.  Andy at Helix60@neo.rr.com made the VZ58 *.iges file.

                                         My files are free to download, and if you share these files they must remain free!  

                                         Download instructions
                                         SolidWorks E­drawings: Select the file you wish to download, click Save.  To open the file, simply double click the
                                         *.exe file.

                                         Solid Model *.igs File: Select the file you wish to download, click Save.  Use your 3­D modeling (CAD) software to
                                         open to file after you unzip it.

                                         Blueprints:  Select the file you wish to download, click Save.  Use Adobe to open the file after you unzip it.


                                                                                                           

                                                                                    SolidWorks E­drawings
                                                                                       Select one...
                                                                                     Solid Model *.igs Files
                                                                                  Select one...
                                                                                             Blueprints
                                                                                    Select one...
                                         The files below are complete solid models of the AR15/M16 and the 1911 firearms.  I made the A2 style AR15
                                         model, and Tom tom_eriksson@hotmail.com made the A1 style AR15 as well as the 1911 model.  You can
                                         download other files Tom has made here.  The files below are for visual reference only.

                                                                                Complete Firearm E­drawings
                                                                                   Select one...
                                         I have spent many hours creating these solidmodel files.  If you find these files useful and you want to
                                         show your support for my website, you can make a donation.  All donations will be directed towards
                                         keeping this website going and also towards new projects.  After every project I complete, I'll upload the
                                         files here.  So if you want to show your support for this website and to keep these file FREE, you can
                                         send a donation through the PayPal link below.


                                                                                                           

https://www.cncguns.com/downloads.html                                                                                                                         1/2
11/27/2018                               CNCGUNSMITHING - www.cncguns.com - Downloads
                                                                          
                                                                          




https://www.cncguns.com/downloads.html                                                  2/2
